Citation Nr: 0332235	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-14 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
death benefits.  



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2002 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which found that the appellant's 
deceased spouse, upon whose alleged service VA benefits were 
claimed, had no qualifying service in the Armed Forces of the 
United States.  

The appellant indicated in correspondence received in January 
2003 that she had "appointed" The American Legion as her 
representative.  As there was no VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative, of record, such form was mailed to her in 
February 2003.  She has not returned the form.  Hence she is 
considered to be representing herself in this appeal.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The deceased spouse of the appellant did not have the 
qualifying service necessary to establish her basic 
eligibility to VA death benefits.  38 U.S.C.A. §§ 101, 107 
(West 2002); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  While it does not 
appear to be entirely settled whether the VCAA applies in a 
case were the disposition is mandated by law or regulation 
(See VAOPGCPREC 11-2000; Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001), the Board finds, regardless, that all 
pertinent mandates of the VCAA and implementing regulations 
are met.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding the notice requirements mandated 
by the VCAA.  Here, the appellant was notified why her claim 
was denied by letter of February 2002, as well as in a 
statement of the case in August 2002.  An October 2001 letter 
provided notice of the VCAA, and advised the appellant of the 
evidence needed to establish her claim and of her and VA's 
respective responsibilities in claims development.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was 
held invalid in that it provided 30 days to respond to 
notice, which was contrary to 38 U.S.C. § 5103(b), which 
provides a claimant one year to submit evidence.  
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Here, the VCAA letter sent to the 
appellant in October 2001 advised her that she should respond 
in 60 days.  However, the letter went on to inform her that 
evidence submitted within one year would be considered.  The 
appellant has submitted additional documents and argument in 
the more than 2 year interim since the VCAA notice, and all 
have been accepted for the record.  It is clear that she has 
been aware that she was provided (at least) a year to respond 
to notice.  Any notice deficiency in these circumstances 
would simply be "harmless error."   

Regarding the "duty to assist," the RO has official 
certification whether or not the appellant's spouse had 
recognized military service.  The appellant has not 
identified any pertinent records which remain outstanding.  
All of VA's due process, notice, and assistance duties, 
including those mandated by the VCAA, are met. 

The appellant essentially maintains that she is entitled to 
VA death benefits.  See VA Form 21-534, received by VA in 
July 2001.  She has indicated that she is entitled to the 
benefits currently sought on appeal based upon her late 
husband's military service with the USAFFE (United States 
Armed Forces in the Far East) and with the Army of the Agno.  

A certified copy of a Certificate of Death shows that the 
appellant's spouse died on October [redacted], 1982.  

In July 2001, the RO received a photocopy of an United States 
Armed Forces in the Far East Army of the Agno "Oath of 
Induction."  Review of this document shows that the 
appellant's spouse had been inducted on July 1, 1942.  Also 
received was a photocopy of an Army of the Agno Veteran's 
legion Inc. identification card, representing the  spouse as 
a Captain.  

In September 2001, the RO requested that the service 
department verify the service of the appellant's spouse.  The 
RO provided his full name, alleged dates of service, and 
other identifying information supplied by the appellant.  

In January 2002, the National Personnel Records Center (NPRC) 
certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

Also of record is an illegible photocopy of a Republic of the 
Philippines Veterans Claims Commission form allegedly 
completed by the appellant's spouse before his death.  

In a September 2002 Memorandum for File, the RO noted that 
the records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces are maintained by the U.S. Army Reserve Personnel 
Center ARPERSCOM, formerly ARPERCEN.  The RO noted that the 
individual records for each potential claimant are maintained 
in alphabetical order and that ARPERSCOM had informed VA 
that, unless the claimant reported personal data such as a 
name, which is different from that which was provided in a 
prior request for service verification, there was no value in 
resubmitting a request for reverification.  It was also noted 
that ARPERSCOM indicated that a potential claimant's service 
was verified by the records associated with his name and 
that, if the name is a common one or if there are minor 
discrepancies in spelling or middle initial, ARPERSCOM would 
compare the service number, date of birth, place of birth, 
and names of next of kin provided in the request for 
information with the records they have on file.  The RO noted 
that documents issued by the Philippine Army or Philippine 
Veterans Affairs (with the exception of Form 23, Affidavit 
for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different than that VA had provided to 
ARPERSCOM.

In this case, the issue presented is one of status -- that 
is, whether the appellant's spouse was a "veteran" as that 
term is defined by statute.  A "veteran" is defined as a 
"person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  

For purposes of determining entitlement to VA benefits, 
"service" is deemed to include a variety of Philippine 
military service.  See 38 C.F.R. § 3.8.  However, such 
service is deemed to be "active service" only when 
certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with Armed Forces of United States, the period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment or date of report for active 
duty whichever is later to date of release from active duty, 
discharge, death, or 3.9(d) (guerrilla service).  The "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1)  the evidence 
is a document issued by the service department and, (2)  the 
document contains needed information as to length, time, and 
character of service, and (3)  in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part that "[w]hen 
a claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
paragraph (a) of this section, the VA shall request 
verification of service from the service department."  A 
service department finding as to the fact of service in the 
United States Armed Forces is, by regulation, binding upon VA 
for purposes of establishing entitlement to benefits.  38 
C.F.R. § 3.203.  Moreover, the United States Court of Appeals 
for Veterans Claims (Court) has held that "VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  In addition, it is noted that 
"service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Id.; see also Dacoron v. Brown , 4 Vet. App. 115, 120 (1993).

As noted, the NPRC has certified that the appellant's spouse 
in this case had no active service in the Armed Forces of the 
United States.  The controlling regulation, 38 C.F.R. 
§ 3.203, outlined above, makes this determination binding; 
and also as noted above, the Court has held that a service 
department determination as to whether or not an individual 
had qualifying service is binding on VA.  See Duro, Dacoron, 
supra.  

The Board notes that the record contains, as mentioned above, 
various documents received by VA which reflect that the 
appellant , herself, served with USAFFE (Army of the Agno).  
That document has not been verified, as it has no bearing as 
to whether her spouse had qualifying service for VA death 
benefits.

The Board concludes that the appellant's spouse is not 
considered a "veteran" for purposes of entitlement to VA 
benefits.  Therefore, the appellant's claim for entitlement 
to VA benefits, to include death benefits, must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appeal to establish basic eligibility for VA death 
benefits is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



